Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-18,20-27 are allowed.
Regarding Claim 1,
Lu discloses (Fig. 4b and Fig. 5(f)) a first substrate (522); a second substrate (524) disposed on the first substrate (522) a liquid crystal layer (52) disposed between the first substrate and the second substrate; a polarizing layer (525) disposed on one surface of the second substrate (524); and a metasurface pattern layer (53) disposed on the second substrate, the metasurface pattern layer (53) comprising a first metasurface pattern (Fig.4b, element 411), wherein the polarizing layer (525) is disposed between the liquid crystal layer (52) and the metasurface pattern layer (53).
	Ebihara et al discloses (Fig. 2b) wherein the reflective layer (4) is disposed between the liquid crystal layer (3) and the first substrate (1b).
	The prior art does not disclose nor would it be obvious to one of ordinary skill in the art to include another reference to disclose wherein the plurality of first metasurface patterns are directly disposed on a flat surface of the third substrate, and wherein the plurality of first metasurface patterns are spaced apart from each other so that a portion of the flat surface of the third substrate is exposed between two adjacent first metasurface patterns of the plurality of first metasurface patterns.

Regarding Claim 18,
In addition to Lu and Ebihara et al, Lu discloses (Fig. 4b and Fig. 5(f))  a first substrate (522); a second substrate (524) disposed on the first substrate; a liquid crystal layer (52) interposed between the first substrate and the second substrate; a reflective layer disposed on the first substrate; a first metasurface pattern (53) disposed on one surface of the second substrate; and a polarizing layer (525) disposed on another surface of the second substrate, wherein the polarizing layer (525) is disposed between the first metasurface pattern (53) and the liquid crystal layer (52).
The prior art does not disclose nor would it be obvious to one of ordinary skill in the art to include another reference to disclose a plurality of first metasurface patterns directly disposed on one an upper surface of the second substrate, wherein the plurality of first metasurface patterns are spaced apart from each other so that a portion of upper surface of the second substrate is exposed between two adjacent first metasurface patterns of the plurality of first metasurface patterns; and a color filter directly disposed on a bottom surface of the second substrate; a polarizing layer disposed on another the bottom surface of the second substrate, wherein the color filter is disposed between the polarizing layer and the second substrate; and a light source configured to provide a light to the plurality of first metasurface patterns, wherein the plurality of first metasurface patterns is-are disposed between the light source and the polarizing layer, and wherein the polarizing layer is disposed between the plurality of first metasurface patterns and the liquid crystal layer.
Claims 20-24 depend on Claim 18, therefore are allowable.

Regarding Claim 25,
In addition to Lu and Ebihara et al, Lu discloses (Fig. 4b and Fig. 5(f)) a first substrate (522); a second substrate (524) disposed on the first substrate; a liquid crystal layer (52) disposed between the first substrate and the second substrate; a reflective layer (415) disposed on the first substrate (522) a polarizing layer (525) disposed on one surface of the second substrate; and a metasurface pattern (53) layer disposed on the second substrate, wherein the metasurface pattern layer comprises: a third substrate (shown above) and a first metasurface pattern (411) disposed on the third substrate, wherein the first metasurface pattern is configured to negatively refract a light from an external source obliquely incident (properties of metasurface) on a display surface of the display device to be incident substantially perpendicular to a surface of the reflective layer, and wherein the polarizing layer (525).
The prior art does not disclose nor would it be obvious to one of ordinary skill in the art to include another reference to disclose and a plurality of first metasurface patterns disposed on the third substrate, wherein the plurality of first metasurface patterns are directly disposed on a flat surface of the third substrate, wherein the plurality of first metasurface patterns are spaced apart from each other so that a portion of the flat surface of the third substrate is exposed between two adjacent first metasurface patterns of the plurality of first metasurface patterns,
Claims 26 depend on Claim 25, therefore is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579.  The examiner can normally be reached on 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUCY P CHIEN/             Primary Examiner, Art Unit 2871